UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                                No. 15-6708


UNITED STATES OF AMERICA,

                       Plaintiff – Appellee,

          v.

DARIO RUIZ,

                       Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(4:11-cr-00077-RBH-1)


Submitted:    August 27, 2015                 Decided:   September 1, 2015


Before GREGORY, AGEE, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Dario Ruiz, Appellant Pro Se.     Alfred William Walker Bethea,
Jr., Assistant United States Attorney, Florence, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Dario Ruiz appeals the district court’s order denying his

motion for reduction of sentence under 18 U.S.C. § 3582(c)(2)

(2012).       We have reviewed the record and find no reversible

error.       Accordingly, we affirm for the reasons stated by the

district court.       United States v. Ruiz, No. 4:11-cr-00077-RBH-1

(D.S.C. Apr. 23, 2015); see United States v. Brown, 653 F.3d
337,   340    (4th   Cir.   2011).   We   dispense   with   oral   argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                   AFFIRMED




                                     2